DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-20 and 24-26 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Apfel et al. (US #2011/0176697) in view of Menzl et al. (US #2005/0249368) further in view of Neumeyer et al. (US Provisional 61/348166, used US PGPUB #2011/0293123) and further in view of Rader et al. (US #2005/0260985) teaches a media device comprising:
a memory to store a hearing profile; and
a processor coupled to the memory and configured to:
send a hearing profile update request to a device which is separate from the media device.

But, Apfel et al. in view of Menzl et al. further in view of Neumeyer et al. and further in view of Rader et al. fails to teach a hearing device comprising:
send a hearing profile update request to a device which is separate from the media device, the update request including information that includes an image or video surroundings  of the media device,

store in the memory an updated hearing profile that is in accordance with the update. 
These limitations, in combination with the remaining limitations of independent Claims 1, 11, and 24 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651